Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant amended the claim language to now read as “A modular device comprising: a housing having an upper side, a lower side, and a sidewall having a first opening; an attachment tab to attach the modular device to a second modular device at the upper side; [[and]] a link member to carry the attachment tab; and a latch disposed within the housing, wherein the latch includes: a main body having a second opening aligned with the first opening to receive a removeable anti-theft device; a latch arm extending from the main body to control an engagement of the attachment tab with the second modular device; and a latch unlocking tab exposed at the lower side to control a position of the latch; a wedge carried by the latch arm, wherein the wedge is positioned to push against the link member to move the link member and the attachment tab, when the latch is moved, to cause the attachment tab to disengage from the second modular device; wherein the second opening is positioned to cause insertion of the removeable anti-theft device into the second opening to disable the latch from being moved.”
	During the time of the filing date of the said invention, the closest prior art Perkins et al. (US 9877549 B2) and Howell et al. (US 5995366) fail to teach the scope of the invention in its entirety , specifically with the addition of a link member to carry the attachment tab; and a latch disposed within the housing, furthermore, a wedge carried by the latch arm, wherein the wedge is positioned to push against the link member to move the link member and the attachment tab, when the latch is moved, to cause the attachment tab to disengage from the second modular device.  As a result, the examiner acknowledges the applicant’s disclosure as novel/patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685